Citation Nr: 1753272	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  09-46 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has a complicated procedural history, which will be further addressed below as relevant.


FINDING OF FACT

Throughout the relevant period, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSION OF LAW

Entitlement to a TDIU is not warranted.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Background

The Veteran filed a claim in October 2007 for entitlement to service connection for a left knee disability and a January 2009 rating decision granted entitlement to service connection for degenerative joint disease of the left knee and assigned a 10 percent disability rating, effective October 30, 2007 (the date of claim).  The Veteran perfected an appeal as to the assigned disability rating and in June 2012 the Board remanded the increased rating claim.  Subsequently, the Veteran underwent a total left knee replacement in August 2012.  The RO issued an October 2013 rating decision that increased the assigned disability rating for the Veteran's left knee disability (now characterized as status post total knee replacement, left knee) to 100 percent from August 9, 2012 pursuant to 38 C.F.R. § 4.30, assigned a 100 percent disability rating under Diagnostic Code 5055 from October 1, 2012 to September 30, 2013 and assigned a 30 percent disability rating from October 1, 2013.  In December 2013, the Board bifurcated and listed as separate issues on appeal the disability rating for the Veteran's left knee disability prior to August 9, 2012 and from October 1, 2013.  The Board issued a final decision adjudicating the issue of the left knee disability rating prior to August 9, 2012 (denying an initial disability rating in excess of 10 percent).  The Board remanded the issue of the left knee disability rating from October 1, 2013.  In September 2014, the Board issued a decision denying a left knee disability rating in excess of 30 percent from October 1, 2013.  This decision was appealed to the United States Court of Appeals for Veterans Claims and an April 2015 Joint Motion for Partial Remand was issued that vacated the relevant portion of the September 2014 decision.  In June 2015, the Board remanded the issue of the left knee disability rating from October 1, 2013.  In February 2016, the Board issued a final decision adjudicating the issue of the left knee disability rating from October 1, 2013 (denying a disability rating in excess of 30 percent).  The Board cited to a January 2016 Informal Hearing Presentation (IHP) as "rais[ing] the issue of TDIU entitlement for the first time on appeal" and remanded the issue of entitlement to a TDIU to "conduct[] any development deemed necessary" and for the issuance of a Supplemental Statement of the Case (SSOC).       

Upon review of the procedural history outlined, the December 2013 Board decision that adjudicated the issue of the left knee disability rating prior to August 9, 2012 also implicitly denied entitlement to a TDIU for this period.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (discussing the implicit denial rule and stating that "[t]he award of a disability rating less than 100% generally provides notice as to how [VA] has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU").  In addition, for the period from August 9, 2012 to September 30, 2013, the issue of entitlement to a TDIU is moot in that the Veteran was assigned a 100 percent disability rating for his left knee disability and this was his only service-connected disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008), Buie v. Shinseki, 24 Vet. App. 242 (2010) (addressing distinguishable facts when a claim for entitlement to a TDIU was not moot).  As such, the issue before the Board is whether entitlement to a TDIU is warranted from October 1, 2013.  

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating, which was not present in this case from October 1, 2013 in that the Veteran's left knee disability, assigned a 30 percent disability rating, was his only service-connected disability.  See 38 C.F.R. § 4.16(a) (2017).  When the schedular TDIU requirements are not met, as in this case, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2017).  In this regard, the Board notes that neither the Agency of Original Jurisdiction (AOJ) nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  38 C.F.R. § 4.16(b) (2017) states that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the" schedular TDIU requirements.  Accordingly, the issue before the Board is more specifically whether referral to the Director of Compensation Service for consideration of an extraschedular TDIU is warranted.

When determining whether a TDIU is warranted, consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis 

Following the February 2016 Board remand, the AOJ sent the Veteran a letter in September 2016 that, among other things, stated that "[y]ou may be entitled to compensation at the 100 percent rate if you are unable to secure and follow a substantially gainful occupation because of your service-connected disabilities" and requested that the Veteran complete and return the enclosed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) "[i]f you believe you qualify."  The Veteran did not return the VA Form 21-8940.  The Board notes that this form includes sections regarding employment and education history.   In any event, it appears from the evidence of record that prior to the Veteran's August 2012 total knee replacement (and at least partially after), he had a physical job working in construction and/or as an electrician and some evidence referenced the Veteran as being a supervisor in the construction field.  See, e.g., January 2013 VA Orthopedic Treatment Note (stating following the total knee replacement that the Veteran "is back to work doing most of the things that he usually does as a supervisor, in a general contractor role").

Also, it is not entirely clear that the Veteran currently contends that he is entitled to a TDIU.  In this regard, the Veteran was afforded a September 2016 VA examination and a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) was completed.  The DBQ stated that "[a]t this time, [V]eteran states he is not claiming unemployability related to his LEFT knee" and that "[h]e was not sure of the origins of this claim...He did not state that he wanted to rescind this claim but he did state he plans to contact the designated service organization that he assigned as his claim representative."  In an October 2017 brief, the representative noted that the Veteran desired to continue the appeal.  As the Veteran has not specifically withdrawn the claim on appeal, the Board will continue with its analysis.

Upon review of the evidence of record, the Board finds that referral to the Director of Compensation Service for consideration of an extraschedular TDIU is not warranted because the evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected left knee disability.

Evidence of record from October 1, 2013, to include February 2014, September 2015 and September 2016 Knee and Lower Leg Conditions DBQs, indicated that the Veteran's left knee disability resulted in various symptomatology and impairment, to include pain and limited range of motion.  The evidence also indicated that the left knee disability resulted in functional limitations, to include in difficulty with stairs, standing for long periods of time, walking long distances, squatting, bending and with climbing ladders.  In general, the evidence indicated that the Veteran's left knee disability would result in a reduced ability to perform heavy physical jobs, such as the Veteran's previous work in construction.  The evidence, however, did not show that the Veteran's service-connected left knee disability would result in the Veteran being unable to secure and follow lighter physical or sedentary employment and the evidence reflected that the Veteran had and was engaged in such jobs.

For example, a February 2014 DBQ stated that the Veteran "worked as a general contractor after leaving the military.  He states he can no longer work as a construction work.  He does not know what he can do for employment.  He states he wakes up with pain everyday.  He denied pain flares, states he has constant pain."  Functional loss or functional impairment was noted as less movement than normal, excess fatigability, pain on movement and instability of station.  It was noted that the Veteran's left knee disability impacted his ability to work and that the Veteran "has difficulty with a position requiring heavy physical work."  An opinion was provided that stated that the Veteran "states he is no longer to do the type of work he did in construction [due to] the lifting, squatting and bending" and that stated "[r]egarding his employability, he states he has done construction type work and has no other education.  He could not do this type of work, but I do think he is capable of light physical or sedentary type of work."

An August 2014 VA treatment note stated regarding the Veteran's occupation that he was "[w]orking part-time as a Security Company...Newly hired (10[]weeks) since relocated to Atlanta...Works 22 hours/week."  A separate August 2014 VA treatment note stated that the Veteran "is spending his time during the day working a part-time security job on weekends.  Outside of this time he is looking for other work" and that "[p]rior to moving to Georgia in March 2014, he worked as a contractor."  A February 2015 VA treatment note stated that the Veteran was "going to two job interviews later today."
  
The September 2015 DBQ stated that the Veteran "has difficulty with stairs.  He cannot stand for long periods of time or walk long distances."  It was noted that the Veteran's left knee disability impacted his ability to perform any type of occupational task and that the Veteran "is an electrician [b]y trade and he last worked about 4 years.  He states that he cannot do this work he is no mobile enough and he cannot climb ladders.  He cannot be on his feet for long periods of time."

The September 2016 DBQ stated that the Veteran "reports previously working as an engineer and he cannot do all of the physical activities related to this work since he had his knee replaced."  It was further noted that the Veteran "reports not being able to squat, crawl on his knees, or climb up a ladder due to pain," that "[h]e also does not feel stable on the knee when he goes up a ladder as he is not able to extend all the way and he feels like it will give out.  Knee has not given on him however" and that "[h]e walks with a cane for long distances and reports being able to walk several blocks but he does not do this regularly so is not how far he can walk."  It was noted that the Veteran had residuals from his total knee replacement of "[i]ntermediate degrees of residual weakness, pain or limitation of motion."  It was noted that the Veteran's left knee disability did not impact his ability to perform any type of occupational task.  The DBQ stated that following the Veteran's total knee replacement in August 2012 he "was released back to his usual activity but he was advised to limit activities which were high impact on the knee."  It was also noted that the Veteran "is currently working part-time as a mail handler at the US Postal Service and has been employed since 2014 or so" and that "[h]e is able to perform job duties although he does have some discomfort in his knee if he stands too long.  He also is not able to squat and bending to low heights is limited, due to his LEFT knee."

In review, the Board finds that throughout the relevant period the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his left knee disability.  The evidence indicated that the Veteran's left knee disability would impact his ability to perform heavy physical jobs, but did not show that the such would result in the Veteran being unable to secure and follow lighter physical or sedentary employment.  The Veteran does have experience as a supervisor and general contractor indicating skills in personnel management, job planning, material procurement, and tracking job execution.  Although the Veteran chooses to work part time as a mail handler which likely involves some standing and walking, his capacity for administrative or supervisory work remains intact.  In this regard, the Board finds highly probative the February 2014 VA DBQ and opinion stating that the Veteran "is capable of light physical or sedentary type of work," the August 2014 VA treatment notes that referenced the Veteran as working part-time as a security guard and the September 2016 DBQ that referenced the Veteran as working part-time as a mail handler since approximately 2014.

The Board acknowledges the arguments presented by the Veteran's representative's in a January 2016 IHP and September 2017 VA Form 646 (Statement of Accredited Representative in Appealed Case).  These arguments, generally, were that entitlement to a TDIU was warranted.  For the reasons outlined above, the Board does not agree.  Additionally, in the January 2016 IHP the representative stated that "the Veteran remains steadfast in his contention that his disabilities have rendered him unemployable for the past four years."  As explained above, the Board has concluded that such is not shown by the evidence of record, which included evidence indicating that the Veteran appears to have been working since approximately 2014.  Also, the Veteran does not appear to have submitted any specific statement or argument during the relevant period regarding the TDIU claim. 
  
The Board acknowledges that the Veteran's left knee disability has resulted in some level of occupational impairment, to include limiting the ability to perform heavy physical jobs, such as the Veteran's previous work in construction.  As noted, throughout the relevant appeal period he has been assigned a 30 percent disability rating.  In this regard, 38 C.F.R. § 4.1 (2017) provides that "the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from" service-connected diseases and injuries and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses."  The assigned 30 percent disability rating therefore contemplates and compensates the Veteran for the resulting occupational impairment from his left knee disability.  While not discounting the Veteran's symptomatology, the evidence, however, does not indicate that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.

In sum, the Board finds that, throughout the relevant period, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disability.  As such, the Board concludes that entitlement to a TDIU is not warranted and the Veteran's claim is therefore denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

Finally, throughout the relevant appeal period, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


